Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,615,830 in view of Jimenez et al. (US 2013/0338706).
The patent claim 10 recites the limitations of the application claim 1 as follows:  A surgical fastener comprising: a coil body including a plurality of coil windings, the coil body having a proximal end and a distal end (patent claim 1, lines 1-3), wherein the coil includes a hook (patent claim 10, lines 2-3); and a separate head that is attached and rotationally fixed relative to the coil body, the head including a through hole with an internal thread that is threadably fixed to at least a portion of a coil winding of the coil body (patent claim 1, lines 4-7), and wherein the head includes a notch configured to receive the hook to secure the head to the coil body (patent claims 9 and 10 - the “notch” being understood as equivalent to the claimed “recess” of the patent), wherein at least one of the plurality of coil windings extends distally from the head when the coil body is threadably fixed to the head (patent claim 1, lines 11-13).
The patent claim 10 fails to recite that the distal end of the coil includes a sharp tip. 
However, Jimenez et al. teach that the coil (110) of a similar fastener (Figure 2A) should have a distal end with a sharp tip (205) in order to pierce tissue for attachment of the fastener (¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Jimenez et al. to have provided the distal end of the coil of the patent claim 10 with a sharp tip in order to allow it to pierce tissue for easier fastening to tissue.
The patent claim 10 recites that the coil includes a hook for attachment to the head as explained above but fails to recite that the hook is on a proximal end of the coil (application claim 1) or the proximal end of the coil is attached to the head (application claim 9).
Jimenez et al. disclose that a hook for attachment of a similar coil to a head can be placed on a proximal end of the coil (see unlabeled hook on proximal end 112 of coil 110 in Figures 8A and 8C).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the hook of patent claim 10 on a proximal end of the coil as a suitable location taught by the prior art for attachment of a similar hook with a reasonable expectation of success (MPEP 2143.02(I)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites a ramp (line 6) in addition to a guide (line 7) as separate structures.  However, the specification discloses that the ramp is a guide (¶[0038], [0049], [0050] of the published application) and does not disclose another ramp in the head that is not a guide or another guide in the head that is not the ramp.  Therefore, it is unclear if claim 13 is intending the ramp and guide to be considered as different structures or the same structure.  Claims 14-24 are rejected due to their dependence from claim 13.

Allowable Subject Matter
Claims 2-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771